DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-12,15-18 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Almasian et al (US 2003/0222011) with evidence from Katayama et al (US 2011/0290711), Jons et al (US 2011/0232061) and Jessen al (US 2016/0256829)
	Claims are directed to a spiral wound membrane in which a brine seal is provided with notches. These notches are intended to have a controlled bypass of water around the spiral wound to prevent any stagnant water for sanitary purposes.
	Note: multiple references are used as evidence of the well-known nature of this invention.
	Almasian teaches such a design as seen in the short specification and the drawings, and [0015]. The spiral wound in Almasian is sealed in a tube 26 (fig. 1) which has a chevron seal (V-shaped seal) 50 having through holes 51. Granted, these are holes and not literally “notches,” but nonetheless, notches are simply an alternate but 
	The outer seal tube 26 in Almasian is not described as having any specific surface roughness values, but it would have been obvious to one of ordinary skill to have such tubes to be smooth, especially when the membrane device is to be used in sanitary conditions. Nonetheless, this seal tube is commonly made of fiber reinforced plastic (epoxy) as evidenced by Katayama and Jons.
	The material used for the permeate (core) tube, while Almasian is silent, is commonly metal like stainless steel or plastic – see for evidence Jessen, [0025]. Stainless steel is often the choice material for sanitary devices. The plastics for the permeate tube recited are common thermoplastics for structural members, and is well-known for making permeate tube – see Jons [0022]. Dimensions of the permeate tube would be designed based on the liquid flow it carries, and can be optimized for the module – larger permeate tube reduces the membrane area in the spiral wound, while smaller tubes will increase flow resistance. Applicant’s claims 43 and 46 show the core tube diameter doubling as the spiral wound diameter goes from 4” to 8” – which is proportional to the flow capacity. The internal diameter of the core tube would depend on the external pressure it has to withstand, and can be designed accordingly.
	The size of the membrane cartridge is also dependent on the capacity required and is only a design choice. Four and eight inch diameter spiral wound cartridges are common in the art and are industry standards. Katayama teaches 8” modules in the example. Jons teaches L/D ratios and module lengths in [0026], which includes the claimed 4 and 8”.

	The % bypass flow claimed is pretty broad, and can be designed by one of ordinary skill based on the requirement. For example, if the requirement is to prevent stagnation, a small fraction of the total flow should suffice. If it is for reducing pressure drop and providing fresh feed to downstream modules in a string of module sin a housing (a common design for RO membranes), a larger fraction of the total flow would be desirable.
	
Claims 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jons et al (US 2011/0232061).
	Spiral wound membranes are well-known and commonly used in the reverse osmosis water treatment industry. Jons cites several references to that effect. Jons teaches spiral wound membranes – see abstract figures and [0019] as claimed with FRP outer seal [0025]. The module sizes and lengths are arbitrary and one of ordinary skill can design these for the desired purpose and capacity. Jons teaches L/D ratios with ranges of lengths in [0026]. The material for the core tube is plastics as claimed – see [0022]. The dimension of the core tubes can be optimized and engineered as shown in rejection 1 above. Also 4” and 8” modules are commonly commercially available sizes in spiral wound modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777